DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant filed a response and amended claims 1, 9, and 10 on 03/17/2021.

Response to Arguments
Applicant's amendment necessitated the revised ground(s) of rejection presented in this Office action.  The arguments are directed to the amended subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1-4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dietsch (PG-PUB 2013/0323473) in view of Jain (“Stress Analysis for Wing Attachment Brackets.” International Journal of Engineering Research & Technology (IJERT). Vol. 5 Issue 05, May-2016) and Roberge (PG-PUB 2017/0292195). 
Regarding claim 1, Dietsch teaches a process for fabricating a secondary structure of gas turbine engines made from polymer-based materials, comprising:
performing additive manufacturing for producing a polymer body of the aircraft part [0001], [0019], 
 thereby inherently performing: generating data defining the aircraft part including the metallic structural feature and determining a build process for the polymer body of the aircraft part [0019];
identifying where the aircraft part may experience stress during use [0021];
applying a metallic coating on the surface of the part [0025], such as by electroplating [0025]; and 
machining holes, slots, or other features to accommodate conventionally mechanical fasteners and/or attachment mechanisms [0021], 
thereby producing a metallic structure that is integrated with the polymer body (i.e., a unitized piece). 

Dietsch teaches the secondary structure can be a bracket [0027]. Dietsch teaches the thickness of the secondary structure can vary considerably depending on 
Dietsch does not explicitly teach determining a location for the metallic structural feature that corresponds with the expected stress on the aircraft part during use and determining a build path for a near net shape metallic structure and manufacturing the near net shape metallic structure, using an additive manufacturing process to direct metallic powder from a cold-spray nozzle onto at least a section of the polymer body. 

Jain teaches how to design and analyze brackets under various tensile loading conditions to ensure structural stability (Page 568 and Figures 8.7, 8.8), optimizing the bracket for use in airframe (Page 568).
It would have been obvious to optimize the design of the bracket of Dietsch, including the location of the metallic structure, in view of the loading conditions during use to ensure structural stability as taught Jain. 

 Roberge teaches a process of making a light weight component comprising a metallic foam core and metallic shell, wherein the metallic shell is formed with a cold-spray application using a nozzle  (Figures 4-7 and [0044], [0046], [0057]). Roberge teaches the external metallic outer shell is applied such that the localized thickness may vary with respect to other locations and be tailored in thickness, pattern, and orientation to provide preferential strength (Figure 8 and [0048]). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute method of applying a metallic coating of Dietsch with the method of applying a metallic coating of Roberge, a functionally equivalent method to apply a metallic coating to a substrate. 



Regarding claim 3, Dietsch in view of Jain and Roberge teaches the process as applied to claim 1, wherein the polymer is a thermoplastic polymer (Dietsch, [0003], [0018]). 

Regarding claim 4, Dietsch in view of Jain and Roberge teaches the process as applied to claim 1, wherein the metallic structural feature facilitates attachment of the aircraft part to a component (Dietsch, [0001], [0014]). 

Regarding claim 7, Dietsch in view of Jain and Roberge teaches the process as applied to claim 1, wherein manufacturing the polymer body is achieved by additive manufacturing (Dietsch, [0017], [0018]). 

	Regarding claim 8, Dietsch in view of Jain and Roberge teaches the process as applied to claim 1, wherein the produced polymer body can be various types of brackets that are located outside the core engine but within the nacelle or surrounding the fan section of a high-bypass gas turbine engine [0014], [0016]. Particularly notable examples include brackets that are mounted on the exterior of the fan case that support other parts such as tubes, hoses, manifolds (i.e., the aircraft part is for supporting an air handling duct)  (Dietsch, [0021]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dietsch (PG-PUB 2013/0323473) in view of Jain (“Stress Analysis for Wing Attachment Brackets.” International Journal of Engineering Research & Technology (IJERT). Vol. 5 Issue 05, May-2016) and Roberge (PG-PUB 2017/0292195), as applied to claim 1, in further view of Duesler (PG-PUB 2017/0204787).
Regarding claim 5, Dietsch in view of Jain and Roberge teaches the process as applied to claim 1, wherein the metallic structural feature are holes (or slots or other 
Dietsch in view of Jain and Roberge does not explicitly teach the metallic structural feature is a bolt hole. 
 Duesler teaches fastening heat exchangers to side curtains with fasteners, such as bolts or rivets [0022].
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to utilize the bolt of Duesler, a functionally equivalent fastener as taught by Dietsch in view of Jain and Roberge.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dietsch (PG-PUB 2013/0323473) in view of Jain (“Stress Analysis for Wing Attachment Brackets.” International Journal of Engineering Research & Technology (IJERT). Vol. 5 Issue 05, May-2016), Roberge (PG-PUB 2017/0292195), and Duesler (PG-PUB 2017/0204787), as applied to claim 5, with evidence applied from “Wikipedia: Bearing Surface.”
Regarding claim 6, Dietsch in view of Jain, Roberge, and Duesler teaches the process as applied to claim 5, wherein the metallic structures are metallic coating of the surface and holes for mechanical fasteners, such as bolts (Dietsch, [0017], [0024] and Duesler, [0022]). 
A bearing surface is the area of contact between two objects, as defined by “Wikipedia: Bearing Surface.” Given that the structural feature of Dietsch in view of Roberge and Duesler teaches the metal coating as the area of contact between the bolt and the part, the structural feature of Dietsch in view of Jain, Roberge, and Duesler is a bearing surface.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578.  The examiner can normally be reached on M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HANA C. PAGE
Examiner
Art Unit 1745



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742